Citation Nr: 0735843	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for dry eye syndrome, with 
pterygium and history of conjunctivitis, currently rated 10 
percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from May 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran testified at a hearing before the Board in 
Washington, DC, in October 2007; the undersigned Veterans Law 
Judge presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's testimony and statements, and the VA 
ophthalmology treatment records in connection with the 
current claim, do not refer to diplopia or double vision.  A 
VA examiner in May 2005, however, described the veteran's 
"unique visual symptoms involving blurred vision, diplopia 
and severe irritation secondary to keratoconjunctivitis 
sicca, which is affecting his activities of daily living.  In 
addition, the keratoconjunctivitis sicca is aggravating his 
pterygium and is causing that to be inflamed, which further 
exacerbates his symptoms.  It is my opinion that these 
symptoms are more likely than not secondary to the patient's 
severe dry eye syndrome."  The examination report does not 
otherwise refer to diplopia.  

It is unclear whether the examiner meant to include the 
diplopia among the manifestations of the service-connected 
disability.  If so, that examiner did not provide any 
clinical findings regarding diplopia with which to evaluate 
that disability.  Despite the lack of references to diplopia 
or double vision in the statements and records of examination 
and treatment, the Board notes that a VA eye clinic examiner 
in January 2005 made a notation of "1 diopter base out ou," 
which is possibly indicative of refractory correction for 
diplopia.  But even that finding is not in the form set forth 
in VA's Rating Schedule for evaluating diplopia.  Diagnostic 
Code 6090 provides equivalent visual acuity values for rating 
diplopia, depending on the degrees of deviation and the gaze 
in which the deviation appears.  

On the basis of the May 2005 reference to diplopia as a 
symptom, the Board concludes that the record does not contain 
sufficient competent medical evidence to decide the claim.  
Therefore, an examination should be scheduled to determine 
whether diplopia is among the manifestations that are due to 
the veteran's service-connected eye disability and to obtain 
a comprehensive eye examination.  

In addition, the Board notes that the currently assigned 10 
percent rating is the maximum rating provided by the Rating 
Schedule for conjunctivitis.  Although the August 2006 
statement of the case provided the veteran with the full text 
of 38 C.F.R. § 3.321 (2007) concerning extraschedular 
ratings, the RO did not specifically consider whether an 
extraschedular rating might be warranted for the veteran's 
eye disability.  On remand, the RO should specifically 
consider whether the schedular rating is inadequate so as to 
warrant consideration of an extraschedular rating by the 
Director, Compensation and Pension Service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the severity of 
all current manifestations of his 
service-connected eye disability.  The 
claims folder should be available to the 
examiner.  The examiner should identify 
all current residuals that are at least 
as likely as not (i.e., probability of 50 
percent or greater) due to the veteran's 
service-connected eye disability.  
Because the May 2005 examination report 
refers to diplopia as a symptom, the 
examination report should specifically 
indicate whether the veteran has diplopia 
and, if so, whether it is at least as 
likely as not a symptom of the veteran's 
service-connected dry eye syndrome, with 
pterygium and history of conjunctivitis.  
The report should include clinical 
findings regarding any diplopia present 
in degrees of deviation and the gaze in 
which the deviation occurs.  

2.  After the development requested above 
has been completed to the extent 
possible, review the record and 
specifically consider whether the case 
should be referred for an extraschedular 
evaluation.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



